D. B. Martin brings this action against the Alabama Power Company to recover $100,000 damages, occasioned by an overflow of his lands by waters from the Alabama and Coosa rivers, alleged to have been caused by the defendant, destroying growing and gathered crops and livestock of plaintiff on the land.
There are two counts in the complaint. The defendant filed a plea in abatement to each count. Demurrers of plaintiff were overruled by the court to the plea. The plaintiff took a nonsuit, and appealed from the judgment of the court. The judgment rendered by the court is as follows:
"This day came the parties in this cause by their attorneys, and the plaintiff filed his demurrers to the defendant's plea in abatement in this cause. After hearing and understanding said demurrers it is considered by, and it is the judgment of, the court that said demurrers be and they are overruled. On account of the ruling of the court on said demurrers the plaintiff takes a nonsuit in this cause. It is therefore considered by, and it is the judgment of, the court that the defendant have and recover of the plaintiff the cost in this behalf expended, for which let execution issue."
The appeal of plaintiff is based on that judgment. It is not final under section 2837, Code 1907. It is not sufficient to rest an appeal. The nonsuit is not granted by an order of the court. It should be. Lathrop Lumber *Page 213 
Co. v. Pioneer Lumber Co. (Ala. Sup.) 93 So. 427.1 The complaint or cause is not dismissed by an order of the court. It should be when a nonsuit is requested. Wright v. Kemp,205 Ala. 201, 87 So. 836; Lathrop Lumber Co. v. Pioneer Lumber Co., supra. A judgment of the court overruling demurrers and taxing plaintiff with the court cost has been held not to be such a final judgment as will support an appeal. Eslava v. Jones, 79 Ala. 287. These are the only judgments of the court in this case. Wise v. Spears, 200 Ala. 695, 76 So. 869. There should be an order of the court overruling the demurrers, granting the nonsuit, dismissing the case, and taxing the cost, permitting execution therefor to issue if not paid. Lathrop Lumber Co. v. Pioneer Lumber Co., supra. There is no judgment of the court granting the nonsuit and dismissing the case. This was necessary to make this judgment final. Lathrop Lumber Co. v. Pioneer Lumber Co., supra; Wright v. Kemp, 205 Ala. 201,87 So. 836; Wise v. Spears, 200 Ala. 695, 76 So. 869; Eslava v. Jones, 79 Ala. 287.
The matter is jurisdictional. It cannot be waived. The judgment will not support an appeal. We must dismiss the appeal ex mero motu; and it is so ordered by the court. Wise v. Spears, 200 Ala. 695, 76 So. 869; Lathrop Lumber Co. v. Pioneer Lumber Co., supra; Meyers v. Martinez, 162 Ala. 562,50 So. 351.
Appeal dismissed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.
1 207 Ala. 522.
                             On Rehearing.